Citation Nr: 1716365	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for benign prostatic hypertrophy with chronic urinary tract infections and erectile dysfunction (a prostate condition).

2. Entitlement to an initial rating in excess of 30 percent for major depressive disorder (MDD), secondary to a prostate disability, prior to September 14, 2009.  

3. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine (a low back disability).

4. Entitlement to separate compensable ratings for left and right lower extremity radiculopathy, secondary to the service-connected low back disability, prior to April 3, 2014, and in excess of 10 percent thereafter.

5. Entitlement to a separate compensable rating for bowel impairment, secondary to the service-connected low back disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) from February 2, 2005, to September 13, 2009.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to February 1972 and November 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, awarded service connection for a prostate disability, and assigned a 20 percent rating; a low back disability, and assigned a 10 percent rating; and depressive disorder, secondary to a prostate disability, and assigned a 10 percent rating; all ratings were assigned effective February 2, 2005.

In an October 2009 rating decision, during the pendency of this appeal, the RO increased the initial rating for depressive disorder to 30 percent, effective February 2, 2005, and 100 percent from September 14, 2009.  The RO also increased the rating for a prostate condition to 40 percent, effective February 2, 2005.  The RO also increased the rating for a low back disability to 20 percent effective February 2, 2005.  Finally, the RO awarded separate 10 percent ratings for bilateral lower extremity radiculopathy, secondary to the service-connected low back disability, from April 3, 2014.  Because less than the maximum available benefit for a schedular rating was awarded and to the extent that the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In October 2014, the RO also awarded special monthly compensation (SMC) due to the Veteran's housebound status under 38 U.S.C.A. § 1114 (s) from April 3, 2014.  Notice was provided and the decision was not appealed.  It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  Therefore, the Board does not have jurisdiction over this issue.

In August 2009, the Veteran most recently executed a new power-of-attorney in favor of VVA.

This matter has been previously remanded by the Board in May 2011.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

The issue of entitlement to service connection for a neck condition has been raised by the record in a June 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (6). 

The issues of entitlement to a separate compensable rating for bowel dysfunction, secondary to the service-connected low back disability, and entitlement to a TDIU prior to September 13, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

  
FINDINGS OF FACT

1. Prior to April 17, 2007, the Veteran's prostate condition was characterized by a voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day, and urinary frequency with a daytime voiding interval of less than one hour and awakening to void five or more times per night.

2. From April 17, 2007, the Veteran's prostate condition was characterized by a voiding dysfunction requiring the use of an appliance and a definite decrease in kidney function.

3. Prior to April 1, 2008, the Veteran's MDD symptoms more closely approximated occupational and social impairment with reduced reliability and productivity.

4. From April 1, 2008 through September 13, 2009, the Veteran's MDD symptoms more closely approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5. Prior to April 21, 2008, the Veteran's low back disability was characterized by flexion of the thoracolumbar spine of greater than 30 degrees and less than 60 degrees, and did not manifest in favorable ankylosis of the thoracolumbar spine, unfavorable ankylosis of the thoracolumbar spine or entire spine, or incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

6. From April 21, 2008, the Veteran's low back disability was characterized by frequent severe flare-ups and significant functional impairment due to severe pain, weakness, stiffness, and fatigability.

7. From March 1, 2009, the Veteran's right lower extremity radiculopathy more closely approximated mild incomplete paralysis of the sciatic nerve, and not moderately severe or severe incomplete paralysis of sciatic nerve or complete paralysis of the sciatic nerve.

8. From April 17, 2007, the Veteran's left lower extremity radiculopathy more closely approximated mild incomplete paralysis of the sciatic nerve, and not moderately severe or severe incomplete paralysis of sciatic nerve or complete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1. Prior to April 17, 2007, the criteria for an initial rating in excess of 40 percent for a prostate disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2016).

2. From April 17, 2007, the criteria for a rating of 60 percent, but no higher, for a prostate disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7527 (2016).

3. Prior to April 1, 2008, the criteria for an initial rating of 50 percent, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9434 (2016).

4. From April 1, 2008 through September 13, 2009, the criteria for a 70 percent rating, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9434 (2016).

5. Prior to April 21, 2008, the criteria for an initial rating in excess of 20 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242 (2016).

6. From April 21, 2008, the criteria for a rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

7. From March 1, 2009, the criteria for a 10 percent rating, but no higher, for right lower extremity radiculopathy, secondary to the service-connected low back disability, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2016).

8. From April 17, 2007, the criteria for a 10 percent rating, but no higher, for left lower extremity radiculopathy, secondary to the service-connected low back disability, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As noted above, the claims for increased ratings arose from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained the Veteran's service treatment records, all of the identified post-service private and VA treatment records, and the Veteran's statements.  In addition, the Veteran was afforded VA examinations in July 2005, April 2007, May 2007, April 2008, August 2009, September 2009, October 2010, April 2014, May 2014, and September 2014, and such examinations are adequate to adjudicate the claims decided herein. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to increased initial ratings for are thus ready for consideration on the merits.

Increased Initial Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for a Prostate Condition - Analysis

The Veteran is currently in receipt of a 40 percent initial rating for benign prostatic hypertrophy with chronic urinary tract infections and erectile dysfunction.  This prostate condition is rated under 38 C.F.R. § 4.115(b), DC 7599-7527, indicating that it has been rated by analogy to prostate gland injuries, infections, hypertrophy, postoperative residuals in the rating schedule.  

DC 7527 is used to rate prostate gland injuries and instructs that the disability should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating requires the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating requires the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  A 20 percent disability rating requires a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent disability rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a. 

Under obstructed voiding conditions, a 30 percent disability rating requires urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A noncompensable disability rating requires obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  38 C.F.R. § 4.115a. 

Urinary tract infections are also evaluated under 38 C.F.R. § 4.115a.  A 30 percent disability rating requires recurrent symptomatic infections requiring drainage or frequent hospitalizations (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent disability rating requires long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  Alternatively, if urinary tract infections result in poor renal function, an individual's disability is to be evaluated on the basis on degree of renal dysfunction.  38 C.F.R. § 4.115a. 

Under renal dysfunction conditions, a 100 percent disability rating requires regular dialysis or such dysfunction that precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, a BUN [blood urea nitrogen] level more than 80 mg% [milligrams of urea nitrogen per 100 milliliters of blood]; or a creatinine level more than 8mg% (milligrams of serum creatinine per 100 milliliters of blood); or, markedly decreased function of the kidney or other organ systems, especially cardiovascular.  An 80 percent disability rating requires persistent edema and albuminuria with a BUN level of 40mg% to 80mg%; or a creatinine level of 4mg% to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent disability rating requires constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  A 30 percent disability rating requires albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A noncompensable disability rating requires albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  38 C.F.R. § 4.115a.

As an initial matter, the Board notes that the Veteran is already in receipt of a 40 percent rating for his service-connected prostate condition, which is the maximum available rating for urinary frequency and in excess of the maximum ratings available for obstructed voiding and urinary tract infection.  Therefore, a schedular rating in excess of 40 percent is not warranted under the criteria for urinary frequency, obstructed voiding and urinary tract infection, and no further discussion of these criteria is warranted.

Turning now to the applicable evidence of record, a January 2002 treatment note indicated that the Veteran was getting up three to four times a night to void.  He had some urge symptoms with some positive leakage.  

The Veteran was afforded a VA compensation examination in July 2005 during which he reported having nocturia with three voidings per night.  He voided during the day three to four times.  There was no history of hematuria.  He reported voiding slowly and was wearing absorbent materials because of some urgency and slight stress incontinence.  His bladder was somewhat distended on physical examination.  

The Veteran reported during a July 2005 VA psychiatric examination that he wore absorbent materials and that he had urinated on himself due to urinary incontinence at the shopping mall two or three times.  He also reported having to wear absorbent materials at work.

The Veteran was afforded an additional VA genitourinary examination on April 17, 2007.  The VA examiner noted that the Veteran had urinary incontinence and reported intermittent use of an appliance.  His urinary symptoms also included urgency, hesitancy, dribbling, straining to urinate, a weak or intermittent stream, frequency with a daytime voiding interval of one to two hours, and nocturia with three voidings per night.  He had no symptoms of dysuria, hematuria, urine retention, urethral discharge, or renal colic.  He had a history of obstructed voiding or urinary retention.  The VA examiner stated that the Veteran's prostate condition had no significant effect on his occupation, but did effect his usual daily activities, including a moderate effect on exercise, sports and recreation, and a severe effect on traveling.

A January 2008 VA treatment note indicated that the Veteran had mild renal insufficiency.

During a VA psychiatric examination in April 2008, he described continued problems with urinary incontinence, requiring the use of absorbent materials.  He slept for about four hours per night.  He experienced multiple nighttime awakenings due in part to the need for urination.  He had to wear Depends all of the time to help manage his urinary incontinence.  He had experienced "accidents."

The Veteran was also afforded an additional VA genitourinary examination in April 2008.  He reported having increased nocturia since the April 2007 VA examination.  He usually had to get up three to four times nightly with post-void dribbling.  He used Depends whenever he went on a trip of at least an hour or had to sit in a meeting/church/shopping for an hour or more.  His last UTI/prostatitis was treated in early 2007.  Symptoms included urinary urgency, hesitancy, weak or intermittent stream, dribbling, hematuria, and urinary incontinence.  Daytime voiding interval was less than one hour.  He had nocturia with four voidings per night.  He required intermittent use of appliance for control of urinary leakage.  There was a history of renal dysfunction or renal failure, but no dialysis was required.  There were no cardiovascular symptoms.  The prostate condition had a moderate effect on his ability to do chores, shopping, and exercise, and a severe effect on his ability to travel.  

A May 2008 VA treatment note indicated that the Veteran had nocturia three to four times per night, sometimes five.  He had difficulty sometimes starting his stream and dribbled.  There was no hesitancy or burning.  He had a sense of incomplete emptying of his bladder.  He also had microscopic hematuria.

In June 2008, the Veteran stated that he had to wear diapers due to his urinary incontinence and had to change them two or three times a day.  He reported getting up to void approximately four to five times a night.  He stated that he hardly got any sleep because of all of the time he spent going to the restroom.

The Veteran was afforded an additional VA genitourinary examination in September 2009.  He reported going to the bathroom sometimes 10 times during the day and at least six to eight times at night.  He also described some hesitancy on occasion starting the stream and no present dysuria.  He described symptoms of incontinence, requiring him to use about three Depends pads per day.  He gave no history of renal colic, bladder stones, or acute nephritis, and had never been hospitalized for urinary tract disease.  The Veteran noted that he was unemployed and attributed this primarily to his marked incontinence, in that he had to be around the bathroom at all times.  He also reported that his incontinence interfered with his social activity, in that he had to be careful about his social engagement having a bathroom close at hand.  

A December 2010 VA treatment record indicated that the Veteran reported that he could empty his bladder, occasionally with some post-void dribbling.  He had nocturia three to four times at night.  In general, he had a good urinary stream.  He reported intermittent episodes of going off his medication and found that he had difficulty urinating when not taking the medication.  His extremities were without edema.  

A January 2012 VA treatment note indicated that the Veteran had renal insufficiency.  Weight reduction was advised.  

A January 2013 VA treatment record indicated that he had experienced several episodes of gross hematuria and had persistent micro hematuria.  

A July 2013 VA treatment record indicated that the Veteran had some bullous edema of the bladder neck in January 2013.  

A December 2013 VA treatment record indicated that the Veteran had renal insufficiency.  Weight reduction was advised.  

The Board notes that the Veteran experiences erectile dysfunction as a residual symptom of his prostate condition.  In the May 2007 rating decision that gave rise to this appeal, however, the Veteran was granted special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114 (s).  There is no evidence of record that indicates a deformity of the penis, and the Veteran does not contend otherwise.  Accordingly, the Board finds that further discussion of entitlement to a separate disability rating based on erectile dysfunction is not warranted.  38 C.F.R. § 4.115b, DC 7522.

After a review of all the evidence, both lay and medical, the Board finds that the criteria for an initial rating in excess of 40 percent for the service connected prostate disability are not met prior to April 17, 2007.  During this time period, the Veteran's prostate condition was not characterized by a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day; the criteria necessary for a higher rating based on voiding dysfunction.  There was also no evidence of renal dysfunction (constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101) to warrant a rating in excess of 40 percent prior to April 17, 2007. 

However, the Board finds that a higher rating of 60 percent rating for his prostate disability is warranted beginning on the date of the April 17, 2007 VA examination,  which demonstrated voiding dysfunction requiring the use of an appliance and renal insufficiency.  See April 2007 and April 2008 VA examination reports, and January 2012 and December 2013 VA treatment records.  

An even higher rating of 80 percent for the prostate disability however is not warranted based on renal dysfunction, as there is no evidence of persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  To the contrary, the January 2012 and December 2013 VA treatment records indicated that he had not demonstrated weight loss, as weight loss was actually advised.  

Moreover, the Veteran did not meet or approximate the criteria for the maximum rating of 100 percent based on renal dysfunction as his disability does not require regular dialysis, or does not preclude more than sedentary activity from one of the following:  persistent edema and albuminuria; or, a BUN level more than 80 mg%; or a creatinine level more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's prostate condition symptoms more nearly approximate the criteria under DC 7527 for a rating of 40 percent, but no higher, prior to April 17, 2007, and 60 percent, but no higher, thereafter.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.115a, 4.115b.

Increased Initial Rating Claim for MDD - Analysis

The Veteran is in receipt of a 30 percent initial rating for MDD, from February 2, 2005 to September 13, 2009.  

MDD is rated under 38 C.F.R. § 4.130, DC 9434.  All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

The currently assigned 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 23, 2010; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. Parenthetically, the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 
Turning now to the relevant evidence, the Veteran was afforded a VA mental health examination for compensation purposes in July 2005.  The report indicates that from 1976 to 1996, he worked for the Navy as an aircraft sheet metal mechanic.  From 1996 to 2005, he worked for various temporary agencies in maintenance, janitorial work, and security.  He had last worked on May 30, 2005.  He reported being depressed and having nightmares.  He was depressed about not being able to get a good job and work.  He had difficulty sleeping, increased temper, and increased irritability.  He had been divorced three times, but described himself as "sorta" [sic] being in a relationship.  He reported not having close relationships with any of his five children and indicated that he had conflicts with his children and their mothers.  His MDD symptoms included depressed mood, decreased participation in activities, being unable to pursue romantic relationships due to erectile dysfunction, and difficulty sleeping.  The VA examiner noted that the Veteran's MDD was secondary to his prostate condition and that his medical problems seemed to cause him significant distress in his personal life and impaired his quality of life in terms of the activities he engaged in.  He was depressed daily, and felt unable to do the things he used to enjoy due to incontinence.  Other symptoms included a flat affect and difficulty concentrating.  A GAF score of 60 was assigned.

An August 2005 VA treatment note indicates that the Veteran was sleeping better and rated the severity of his depression at a six to seven out of 10, with 10 as the worst.

A May 2007 VA treatment note indicated that the Veteran had married six months earlier.  He stated that his sleep was "ok," denied major depression, and admitted to worrying at times.  He continued to work as a custodian.  He reported feeling on guard in public and looking over his shoulder.  His mood was "ok," affect euthymic, and speech normal.  His insight and judgment were described as "fair/limited" and the VA examiner noted that the Veteran was unsure of how long it had been since his last visit and could not name his medications on his own.  A history of post-traumatic stress disorder (PTSD) was noted.

The Veteran was afforded an additional VA examination in April 2008.  He reported significant embarrassment and depression about his incontinence.  His employment as a custodian for the past two years ended in December 2007.  He denied any problems getting along with co-workers or supervisors and had no significant problems due to psychiatric symptoms.  He indicated that he reported to work every day on time and expected to be called for another placement with his temporary agency.  He also reported working "on the side" doing car detailing.  The Veteran described his mood as "tired and depressed," which the VA examiner indicated was consistent with behavioral observations.  His affect was flat.  There was no impairment of thought process or communication, no delusions or hallucinations, no inappropriate behavior, and no suicidal or homicidal intent.  There was short-term memory loss and impaired impulse control.  He engaged in some physical aggressiveness, verbal aggression towards his wife and strangers, and verbally threatening behavior toward strangers.  He regularly experienced anxiety and irritability, and his mood was depressed on a daily basis.  He had chronic sleep impairment and problems concentrating.  He engaged in verbal and physical aggression against his wife of one year.  He yelled in his sleep and accidentally hit her during a nightmare.  He had "fair" relationships with his adult children.  He reported having a couple of friends with whom he maintained weekly contact.  His drinking had increased since he stopped working in December 2007.  He denied suicide attempts and suicidal ideation.  Other symptoms included verbal and physical aggressiveness. It was also noted that he had to wear Depends all of the time to help manage his urinary and bowel incontinence.  A GAF score of 55 was assigned.

In June 2008, the Veteran stated that his incontinence issues were very embarrassing and made him depressed.  He reported not wanting to leave home because he was afraid of having an accident in public places or events.

In September 2008, the Veteran reported drinking heavily immediately after leaving service.  He reported having three divorces and being "mentally abus[ive]" to each of his three wives.  He had problems at work related to drinking and problems with authority.  He stated that he had homicidal thoughts about his ex-wife in the 1990s related to a child support case.  He stated that his reaction to a court ordering him to pay back child support was to quit his job and work odd jobs for six years.  He stated that he tried to go to college in 1978, but gave up due to his inability to concentrate and stayed focused.  He was married for a fourth time in approximately 2006, but they argued a lot and he was often verbally abusive.  He stated that he did not have a relationship with his siblings.  He thought of suicide sometimes, but did not think he could ever do it.  He kept a list of people that had wronged him in the past that he would like to see messed up or dead.  He did not sleep well, getting up four or five times a night.  He had memory problems, including forgetting names, appointments, and important holidays.  Seeing an accident caused his mind to go back to a stressor during service.  He startled easily from unexpected noises.  He left the house when he knew his wife was going to have friends over.  He had no friends.  He would sometimes struggle to find the words to express his thoughts and could not explain things so that others understand.  He struggled to recall relevant names and places.  He reported depression of an eight out of 10 in severity.  This prevented him from working.  He did not like crowds and could not go places with his wife.  He had poor relationships with his children.  The Veteran reported having road rage, problems with supervisors, outbursts of anger, and limited patience.  He also reported having spatial orientation and forgetting where he was going or had been.  

A September 2008 VA treatment note indicates that the Veteran was constantly scanning the room and had his back to the wall.  

A January 2009 VA treatment note indicates that the Veteran was unemployed.  He had nightmares "a couple of times a week."  He reported checking the doors and windows before going to sleep every night, and waking up at the slightest sound.  He avoided watching war movies and war news.  He said that his wife told him he was cold and he lost four marriages due to his dysfunction.  He also reported having anger problems.  He would hit walls and storm out of the room when mad.  The VA physician noted that the Veteran had problems with concentration during the interview.  The Veteran reported that he was always on guard, could not sit in restaurants with his back to the front door, and could not go to malls or shopping.  He was in the substance abuse program as he had his second DUI in December 2008.  His last drink was during the Christmas holidays.  The Veteran was anxious, hypervigilant, irritable, and mildly depressed with an appropriate affect.  

An April 2009 VA treatment record indicates that the Veteran was unemployed.  He had just served 3 days in prison for driving under the influence (DUI).  His symptoms included nightmares, chronic sleep impairment, intrusive memories, avoidance of trauma-related stimuli, feeling of detachment or estrangement from others, irritability or outbursts of anger, difficulty with concentration, and hypervigilance.

A June 2009 VA treatment note indicates that the Veteran continued to have poor sleep, nightmares, hypervigilance, and anger problems.  

After a review of all evidence dated prior to April 1, 2008, the Board finds that the Veteran's MDD symptoms most nearly approximated the criteria for a higher rating of 50 percent.  With resolution of any doubt in his favor, his MDD resulted in occupational and social impairment with reduced reliability and productivity prior to April 1, 2008.  In this regard, the July 2005 VA examination report, as well as the August 2004 and May 2007 VA treatment records, indicate that the Veteran had symptoms of depression, chronic sleep impairment, increased temper, irritability, difficulty in establishing and maintaining effective social relationships, disturbances in motivation and mood, a flat affect, and difficulty concentrating. Based on this body of evidence, the Board finds that a disability rating of 50 percent is warranted for MDD prior to April 1, 2008.

However, an even higher rating (in excess of 50 percent) were not met or more nearly approximated prior to April 1, 2008.  In this regard, the evidence does not show that the Veteran's MDD approximated symptoms resulting in occupational and social impairment with deficiencies in most areas.  Although the Veteran reported irritability and anger issues, as well as problems establishing and maintaining effective social relationships, the evidence fails to show any symptoms indicative of a higher rating such as obsessional rituals which interfered with routine activities, near continuous panic or depression, spatial disorientation, inability to establish and maintain effective relationships, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss of names of close relatives, own occupation, or own name, or neglect of personal appearance and hygiene.  

Moreover, although during the July 2005 VA examination, he reported being divorced three times, not having close relationships with any of his children, and described himself as "sorta" being in a relationship, he indicated during May 2007 VA treatment that he had married just six months earlier.  These details demonstrate that the Veteran was not unable to establish and maintain effective relationships, though he had difficulty doing so.  It is noted that he was also employed during this period.  For these reasons, the Board finds that although a 50 percent rating is warranted prior to April 1, 2008, the preponderance of the lay and medical evidence is against a rating in excess of 50 percent during this time period.  

The Board next finds that from April 1, 2008, through September 13, 2009, the Veteran's MDD symptoms more nearly approximated occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating.  Such increase is based on evidence of symptom such as disturbances of motivation and mood, a flattened affect, short term memory loss, impaired impulse control, aggressiveness, irritability, anxiety, depressed mood, nightmares, problems concentrating, not wanting to leave home, suicidal thoughts, chronic sleep impairment, hypervigilance, difficulty expressing his thoughts, problems with crowds, poor relationships with his children, road rage, problems with supervisors, outbursts of anger, spatial disorientation, and forgetting where he was going or had been.  He engaged in verbal and physical aggression against both his wife and strangers.  He would hit walls and storm out of the room when mad.  Therefore, a disability rating of 70 percent is warranted for MDD from April 1, 2008, through September 13, 2009.
However, the criteria for a 100 percent schedular rating for MDD have not been met or more nearly approximated at any time during the appeal period.  This finding is based on no evidence of symptoms approximating total occupational or social impairment as there is no evidence of any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss of names of close relatives, own occupation, or own name, or neglect of personal appearance and hygiene.  While the Veteran has engaged in verbal and physical aggression against both his wife and strangers, this aggression does not appear to be of such a severity to constitute a persistent danger of actually harming others.  The one time he is reported to have hit his wife was described as an accident during a nightmare.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 70 percent for MDD throughout the appeal period.

The Board acknowledges the statement offered by the Veteran's representative in April 2011 to the effect that the total disability rating for MDD that was granted by the RO, effective September 14, 2009, should be assigned an earlier effective date of August 2009, which they claim to be the date of the Veteran's VA psychiatric examination on which the total rating is based.  However, while the Board recognizes that the Veteran was afforded a VA examination on August 10, 2009, this was a VA genitourinary examination and is not adequate for rating the Veteran's MDD.  The date of September 14, 2009, is the date of the relevant VA psychiatric examination.

For these reasons, and resolving all reasonable doubt in the Veteran's favor,  the Board finds the weight of evidence supports an initial disability rating of 50 percent, but no higher, for MDD, prior to April 1, 2008, and a rating of 70 percent, but no higher, thereafter.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Increased Initial Rating Claim for a Back Disability - Analysis

The Veteran is currently assigned a 20 percent disability rating for his low back disability, effective February 2, 2005.  He asserts that a higher rating is warranted.  The low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  Id.

DC 5003 provides that when limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints for these purposes.  See 38 C.F.R. 
§ 4.45(f).

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran was afforded a VA examination in April 2007.  A history of stiffness and pain was noted, but there was no history of fatigue, weakness, or spasms.  The pain occurred with certain movements and was described as an aching pain.  It was moderate in severity, lasted for three to seven days, and occurred weekly to monthly.  There were no flare-ups of the low back disability.  On examination, lumbar straightening and mild scoliosis were noted.  His gait was antalgic.  Flexion was 72 degrees for both active and passive range of motion, with pain beginning at 42 degrees.  Extension was 15 degrees, with pain at eight degrees, on both passive and active range of motion.  Left lateral rotation was 64 degrees for both active and passive range of motion, with pain beginning at 42 degrees.  Right lateral rotation was 45 degrees for both active and passive motion, with no painful motion.  For flexion, extension, and left lateral rotation, there was pain after repetitive use, but no additional loss of motion on repetitive use.  No measurements were given for left and right lateral flexion.  The VA examiner stated that the low back disability had no significant effect on the Veteran's usual occupation and no effect on his usual daily activities.

The Veteran was also afforded a VA spine examination on April 21, 2008.  He reported having low back pain every morning.  Both legs felt restless when the Veteran sat for a length of time or at night.  He reported symptoms of numbness, paresthesias, leg or foot weakness, fatigue, decreased motion, stiffness, and weakness.  He had moderate weekly flare-ups of the spinal condition that lasted for hours and were precipitated by certain movements.  During flare-ups, he had to rest and sit down.  He used an orthotic insert to assist with walking.  He was able to walk one to three miles and could stand for half an hour.  Objective abnormalities of the thoracic sacrospinalis included bilateral pain with motion and tenderness.  The Veteran's gait was normal and there was no abnormal spinal contour.  The detailed motor examination was normal.  Muscle tone was normal and there was no muscle atrophy.  The detailed sensory examination and detailed reflex examination were both normal.  There was no spinal ankylosis.  The Veteran had full thoracolumbar rotation without pain bilaterally, and no limitations with repetitions.  There was full thoracolumbar flexion, with pain from 45 degrees to 90 degrees, and no change following with repetition.  Thoracolumbar extension was 30 degrees with pain at end of movement and no changes with repetition.  Thoracolumbar bending to the left was 28 degrees, with pain from 25 to 28 degrees, and no changes with repetition.  Thoracolumbar bending to the right was 30 degrees, with pain at 25 degrees, and no changes with repetition.  The VA examination report included an x-ray report from April 2007 which noted a mild dextro-convex scoliosis.  The VA examiner noted that the Veteran had lost 10 to 15 days from work during the last 12 month period due to back pain.  Effects on his usual daily activities included a moderate effect on his ability to complete chores, shop, exercise, and travel.

The Veteran was afforded a VA spine examination in April 2014.  He reported having low back pain approximately twice weekly, typically lasting the entire day.  The VA examiner noted that primary care treatment notes dating back to 2012 described back symptoms or listed his back condition as an active problem.  Flexion was 80 degrees, with pain beginning at 70 degrees.  Extension was 10 degrees, with pain at 10 degrees.  Right lateral flexion was 20 degrees, with pain at that point.  Left lateral flexion was 25 degrees, with pain at 20 degrees.  Lateral flexion was 30 degrees bilaterally, with no objective evidence of painful motion.  After repetitive use testing, flexion was 70 degrees, extension was 10 degrees, bilateral lateral flexion was 20 degrees, right lateral rotation was 20 degrees, and left lateral rotation was 30 degrees or greater.  After repetitive use, there was less movement than normal, weakened movement, and pain on movement.  There was no localized tenderness, muscles spasm, or guarding of the thoracolumbar spine.  The VA examiner stated that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The VA examiner also opined that the Veteran did not have IVDS of the thoracolumbar spine.  The Veteran reported using a back brace several times per week during periods of back pain.  The VA examiner noted that x-rays revealed mild thoracolumbar dextro-rotoscoliosis.  

Based on the above, the lay and medical evidence of record establishes that the criteria for a rating in excess of 20 percent for a low back disability are not met, for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  The April 2007 VA examination report indicated that flexion was 72 degrees for active and passive motion, with pain beginning at 42 degrees.  The April 2008 VA examination report indicated that the Veteran had full thoracolumbar flexion with pain beginning at 45 degrees.  The April 2014 VA examination report indicated that flexion was 80 degrees, with pain beginning at 70 degrees, and after repetitive use testing, flexion was 70 degrees.  This limitation of flexion is consistent with the criteria for a 20 percent disability rating, as the forward flexion was greater than 30 degrees but not greater than 60 degrees.  The April 2014 VA examination report indicated that flexion was 80 degrees, with pain beginning at 70 degrees, and after repetitive use testing, flexion was 70 degrees.  There was no indication that the Veteran had ankylosis.  Therefore, the Board finds that the Veteran does not have favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of either the entire thoracolumbar spine or the entire spine. 

Nonetheless, the Board also considered whether the Veteran's low back disability has been productive of any functional loss due to pain causing additional disability beyond that reflected on range of motion measurements. The Veteran has reported experiencing flare-ups and fatigue, and noted that his back pain was aggravated by certain movements, to include getting out of a chair and upon prolonged sitting, standing, or walking. He avoided lifting heavy items.  The Veteran, as a lay person, is competent to report these observable symptoms.  Moreover, the April 2007 VA examiner noted that the Veteran experienced flare-ups and had lost less than one week from work during the last 12 month period, but opined that the low back disability had no significant effect on his usual occupation and no effects on his usual daily activities.  The April 2008 VA examiner noted moderate weekly flare-ups that lasted for hours, were precipitated by certain movements, and caused the Veteran to need to rest and sit down.  The VA examiner noted that the Veteran had lost 10 to 15 days from work during the last 12 month period due to back pain, and it had a moderate effect on his ability to complete chores, shop, exercise, and travel.  
In June 2008, the Veteran stated that his back pain severely limited his daily activities.  Specifically, the Veteran stated that he could not sit or stand for long periods of time without having to sit and rest or get up and move around to loosen his back up.  He noted that he had missed time from work due to his back condition.  
In August 2009, the Veteran stated that his back had continued to worsen over time and he now had pain in his left leg and intermittent numbness.  The pain would "come at any time from simply getting out of a chair."  He reported having "many days lost due to the pain in his back and leg as he require[d] rest and pain medication to get everything back in check."  

During the April 2014 VA examination, the Veteran reported having flare-ups that impacted the function of his back.  These flare-ups occurred approximately one-half of the days of a month and caused him to not wish to leave the house due to back pain.  The functional impact of the back condition included time lost from usual activities, avoiding lifting heavy items, difficulty walking more than two blocks or standing more than 10 minutes.  The VA examiner stated that he could not assess the extent of any pain, weakness, fatigability, or incoordination during a flare-up, as the Veteran was not currently having a flare-up.

In light of the above-noted lay and medical evidence, and in consideration of functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that, with resolution of all doubt in the Veteran's favor, the criteria for a 40 percent rating for the low back disability are approximated from April 21, 2008.  However, the functional impairment is not of such severity as to be analogous to the ankylosis required for a rating in excess of 40 percent.

For these reasons, a 20 percent rating, but no higher, is warranted for the low back disability prior to April 21, 2008.  Thereafter, a 40 percent rating, but no higher, is warranted for the low back disability. 

A higher rating is not warranted based on incapacitating episodes of IVDS, as no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician were demonstrated at any point during the period on appeal.  See 38 C.F.R. § 4.71a, IVDS Formula, at Note (1).

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine allows for the Veteran to receive the maximum rating available under DC 5003 for degenerative arthritis.  The maximum schedular rating under DC 5003 is 20 percent, which is equal to or less than the disability rating being granted to the Veteran based on the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, no further discussion is necessary of entitlement to a higher rating under DC 5003.

With respect to the Veteran's claim for a separate evaluation of his low back disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  The Board notes that the Veteran is currently in receipt of separate compensable ratings for bladder impairment and bilateral lower extremity radiculopathy.  As discussed below, the Board is remanding the issue of whether the Veteran is entitled to a separate compensable rating for bowel impairment.  The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's low back disability.  Therefore, the Board finds that no further discussion of separate evaluations of the low back disability as manifested neurologically is warranted. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor,  the Board finds the weight of evidence supports an initial disability rating of 20 percent, but no higher, for a low back disability, prior to April 21, 2008, and a rating of 40 percent, but no higher, thereafter.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Bilateral Lower Extremity Radiculopathy Claims - Analysis

As stated above, the RO granted the Veteran separate 10 percent disability ratings for bilateral lower extremity radiculopathy during the pendency of this appeal;  The Veteran's bilateral lower extremity radiculopathies are rated under 38 C.F.R. 
§ 4.124a, DC 8520, for paralysis of the sciatic nerve.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

DC 8520 provides rating criteria for paralysis of the sciatic nerve.  Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During the April 2007 VA examination, the Veteran reported radiation of the pain into the left leg.  The detailed motor examination was normal, with normal muscle tone and no muscle atrophy.  The detailed sensory and reflex examinations were also normal.  

A June 2007 VA treatment note indicated that the Veteran complained of intermittent back pain, without radiation or bowel or bladder incontinence.

During the April 2008 VA examination, he reported having low back pain every morning, and sometimes the pain radiated to the back of the left leg to the knee.  Both legs felt restless when the Veteran sat for a length of time or at night.  He reported symptoms of numbness, paresthesias, leg or foot weakness, fatigue, decreased motion, stiffness, and weakness.  The detailed motor examination was normal.  Muscle tone was normal and there was no muscle atrophy.  The detailed sensory examination and detailed reflex examination were both normal.

In March 2009, a VA treatment record indicated that the Veteran complained of low back pain radiating down the right thigh.  The pain was described as aching and stabbing.  While the Veteran had recently been treated for a right hip injury, it is not clear whether the right lower extremity radiculopathy was related to the right hip injury or low back disability.

In August 2009, the Veteran stated that his back had continued to worsen over time and he now had pain in his left leg and intermittent numbness.  The pain would "come at any time from simply getting out of a chair."  He reported that his sciatic nerve problems had "become even more painful over the last year."  He reported having "many days lost due to the pain in his back and leg as he require[d] rest and pain medication to get everything back in check."  

During the April 2014 VA examination, Muscle strength testing was all normal, and there was no muscle atrophy.  Deep tendon reflexes were all normal.  Sensory examination was normal.  The straight leg raising test was negative bilaterally.  The VA examiner described the Veteran's bilateral radiculopathy as mild, with mild bilateral intermittent pain, mild bilateral paresthesias and/or dysesthesias, and no constant pain or numbness.  

The Board finds that the separate 10 percent ratings already assigned are appropriate as the description of the right and left lower extremity radiculopathies as mild in severity is consistent with the April 2014 VA examiner's findings that the Veteran's bilateral lower extremity radiculopathy symptoms included mild bilateral intermittent pain, mild bilateral paresthesias and/or dysesthesias, and no constant pain.  The Veteran also described intermittent numbness.  There neural involvement is wholly sensory and a finding of mild incomplete paralysis is appropriate.  

However, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has had mild right lower extremity radiculopathy earlier than previously assigned - i.e., from March 1, 2009, which is the first report in the record of symptoms of right lower extremity radiculopathy in the record.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had mild right lower extremity radiculopathy from March 1, 2009.  

Furthermore, the Board finds that the weight of the evidence, both lay and medical, supports a finding that the Veteran has had mild left lower extremity radiculopathy earlier than assigned - i.e., from April 17, 2007, which is the first report in the record of symptoms of left lower extremity radiculopathy.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports a disability rating of 10 percent, but no higher, for right lower extremity radiculopathy from March 1, 2009, and a disability rating of 10 percent, but no higher, for left lower extremity radiculopathy from April 17, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The evidence indicates that the Veteran has reports of bowel incontinence, which raises the issue of whether any bowel impairment is a neurological manifestation secondary to the lumbar spine disability.  Because the medical evidence is unclear, the issue will be remanded, as discussed in further detail below.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Prior to April 17, 2007, an initial rating in excess of 40 percent for a prostate condition is denied.

From April 17, 2007, a disability rating of 60 percent, but no higher, for a prostate condition is granted, subject to controlling regulations governing the payment of monetary awards.

Prior to April 1, 2008, an initial rating of 50 percent, but no higher, for MDD is granted, subject to controlling regulations governing the payment of monetary awards.

From April 1, 2008 through September 13, 2009, a disability rating of 70 percent, but no higher, for MDD is granted, subject to controlling regulations governing the payment of monetary awards.

Prior April 21, 2008, an initial rating in excess of 20 percent for a low back disability is denied.

From April 21, 2008, a rating of 40 percent, but no higher, for a low back disability is granted, subject to controlling regulations governing the payment of monetary awards.

From March 1, 2009, a 10 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to controlling regulations governing the payment of monetary awards.

From April 17, 2007, a 10 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

Further development is needed prior to analyzing the merits of the claim of entitlement to a separate compensable rating for bowel dysfunction, secondary to the service-connected low back disability, and entitlement to a TDIU prior to September 14, 2009.

 Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The April 2014 VA examiner noted that the Veteran had impairment of rectal sphincter control, but stated that there was no diagnosed condition of the rectum or anus.  The VA examiner did not provide adequate reasons and basis to support this finding of a physical impairment without a diagnosis.  While the VA examiner noted that there was no report of bowel incontinence in the Veteran's treatment records, the Board finds that the Veteran is competent to report the readily observable symptom of bowel incontinence.  Based on this evidence, the April 2014 VA examination is inadequate as to the etiology of the Veteran's current bowel impairment, and remand is necessary to obtain an addendum medical opinion.
As to the issue of entitlement to a TDIU, additional development is necessary.  During the April 2008 VA examination, the Veteran reported that his employment as a custodian for the past two years ended in December 2007.  He indicated that he expected to be called for another placement with his temporary agency, and reported working "on the side" doing car detailing.  In June 2008, the Veteran stated that he had missed time from work due to his low back disability.  A January 2009 VA treatment note indicated that the Veteran was unemployed.  An August 2014 VA treatment note indicated that the Veteran was unemployed and reported last working two years prior in a post office as a custodian.  Based on this evidence, the Board finds that additional development is needed to obtain a more detailed description of the Veteran's work history during the pendency of the appeal and the extent to which any employment constituted substantially gainful or protected employment.  A February 2016 notice letter shows that VA requested that the Veteran complete and sign an attached VA Form 21-8940.  The record reflects that the Veteran did not provide this form or the information requested in the form.  Upon remand, the Veteran should provide a full educational and employment history that includes all the specific information requested in the VA Form 21-8940.  Without this information, as there is conflicting evidence regarding employment, entitlement to TDIU cannot be established.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since October 2014, and associate them with the record.

2. The Veteran should complete a VA Form 21-8940 that shows his full educational and employment history, and ask his most recent employer to complete a VA Form 21-4192.

3. Refer the case to the VA examiner who conducted the April 2014 VA examination (or a suitable substitute) for an addendum medical opinion regarding the etiology of the Veteran's current bowel impairment.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, to include his competent reports of bowel incontinence, and sound medical principles, the VA examiner is asked to offer the following opinions with complete rationale:

(a) Clarify the presence of current bowel impairment.

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bowel impairment, to include the previously noted impairment of rectal sphincter control, is related to or caused by his service-connected low back disability?

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bowel impairment, to include the diagnosed impairment of rectal sphincter control, is AGGRAVATED by his service-connected low back disability?

4. Then, readjudicate the bowel impairment and TDIU claims. If denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


